Citation Nr: 0006746	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  96-34 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1978 to April 1981.

This appeal arises from rating decisions of the Roanoke, 
Virginia Regional Office (RO).  The veteran presented 
testimony at a hearing before the Board in Washington, D.C. 
before the undersigned member of the Board.  

The Board issued a decision in November 1997 denying the 
veteran's claim of entitlement to service connection for 
hepatitis C.  The veteran filed an appeal to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  The case is again before 
the Board pursuant to a May 1999 memorandum decision of the 
Court which vacated the Board's November 1997 decision and 
remanded the case to the Board for further adjudication in 
compliance with the memorandum decision.  Judgment was 
entered on January 7, 2000.

The Board notes that the Court determined that the veteran 
had presented a well grounded claim.  The Court's well-
grounded determination constitutes the law of the case for 
the instant appeal.


REMAND

It was determined in the Court's May 1999 memorandum decision 
that there was sufficient medical evidence to establish that 
the appellant's claim for hepatitis C was well grounded.  As 
a well grounded claim has been presented, VA has a statutory 
duty under 38 U.S.C.A. § 5107(a) to assist the appellant in 
the development of facts pertaining to her claim.  38 C.F.R. 
§ 3.159 (1999); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

In making this well-grounded determination, the Court noted 
that the veteran had submitted evidence of a current 
diagnosis of hepatitis C infection and she also had provided 
testimony to possible inservice incurrence in the form of 
needle sticks when she served as a medic during service.  The 
Court further referenced Dr. Shurberg's May 1995 statement in 
which it was concluded that the veteran, who had worked in a 
laboratory with exposure to blood, probably had needle sticks 
through that work.  The Court further noted that as the 
veteran had maintained that she had pricked herself while at 
work, it would follow that the "probably" construction was 
that of the physician.  

A February 1990 VA hospital summary indicates that the 
veteran presented with a 3 day history of left lower quadrant 
abdominal pain.  She had a history of urinary tract 
infections and vaginitis in the past, but this was a 
different type of pain.  Liver function tests were both 
within normal limits.  

The next piece of medical evidence dates from May 1995 in the 
form of Dr. Shurberg's statement.  Dr. Shurberg noted that 
the veteran had been found to have elevated liver function 
tests.  She tested positive for the hepatitis C antigen.  

A July 1995 summary from The Fauquier Hospital indicates that 
the veteran had a term pregnancy.  She was taken to the 
operating room for a C-section.  An open liver biopsy was 
requested because of a history of chronic hepatitis.  

In compliance with the duty to assist, all available relevant 
medical evidence since the veteran's discharge from service 
should be obtained.  In particular, all records should be 
obtained from the VA medical center in Richmond from 1990 to 
the present as the veteran has testified that she had been 
treated at this facility since 1990.  In addition, all 
records should be obtained from Dr. Bell (her obstetrician), 
from Dr. Shurberg (her gastroenterologist), from the 
Hepatology Clinic at the Medical College of Virginia (where 
she has received treatment for hepatitis C), and from Dr. N. 
L. Mauroner (who has been the veteran's treating physician 
since 1986).  

The duty to assist also includes conducting a thorough and 
contemporaneous examination which takes into consideration 
records of prior medical examinations and treatment.  
Lineberger v. Brown, 5 Vet. App. 367 (1993).  In view of the 
medical evidence of record, especially the statement from Dr. 
Shurberg, the veteran should be afforded a VA examination by 
a specialist in liver disease to determine if hepatitis C is 
etiologically related to service.

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
her for the disability at issue since 
service.  After securing any necessary 
releases, the RO should obtain all 
medical evidence that is not already of 
record to include all treatment records 
from Dr. Bell, from Dr. Shurberg, from 
the Hepatology Clinic at the Medical 
College of Virginia, from the Richmond VA 
medical center from 1990 to the present 
and from Dr. N. L. Mauroner from 1986 to 
the present.  Thereafter, all records 
should be permanently associated with the 
claims file.  

2.  The veteran should be afforded a VA 
examination by a specialist in liver 
diseases.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  Based on a 
complete review of the medical evidence 
and the current examination, the examiner 
should provide a medical opinion as to 
whether it is at least as likely as not 
that hepatitis C arose as a result of 
reported needle pricks in service.  The 
answer to this question should be 
formulated using the underlined standard 
of proof.  The reasons and bases for any 
answer should be discussed in full.  It 
would be helpful if the examiner 
indicates why he agrees or she disagrees 
with any opinion of record on this same 
matter to include Dr. Shurberg's May 1995 
statement.

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate.  If the examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If the action taken 
remains adverse to the veteran in any 
way, she and her representative should be 
furnished an appropriate supplemental 
statement of the case.  If she fails to 
show up for the examination, the letter 
notifying her of the place, date and time 
of the examination and containing the 
veteran's address should be included in 
the claims folder.  They should then be 
afforded a reasonable opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is informed, but she has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




